A. J. WALKER, C. J.
The mandamus in this case is sought upon the ground, that the grant of a new trial, as stated in the entry upon the minutes, is shown by tbe marginal description of the parties to bo applicable to a case in which there was another defendant besides the proper defendant in the cause. The court below held, that extrinsic evidence was admissible, to show the applicability of the order granting a new trial to the ease. In so ruling, wo think the court committed no error. We think that, from necessity, tbe connection of the order with the case may be shown ; and that being shown, the error in the description of the case will stand corrected by the other parts of the record. — Smith v. Redus, 9 Ala. 99 ; Savage & Darrington v. Walshe, 26 Ala. 633. The decision in Smith v. Redus, supra, is precisely in point. — See Code, §§ 2403, 2404.
Motion refused.